




     TEXAS INDUSTRIES, INC.


THREE-YEAR INCENTIVE PLAN
adopted pursuant to the
MASTER PERFORMANCE-BASED INCENTIVE PLAN


This Three-Year Incentive Plan is adopted by the Compensation Committee of the
Board of Directors pursuant to the Texas Industries, Inc. Master
Performance-Based Incentive Plan (“Master Incentive Plan”). This Three-Year
Incentive Plan is subject to all of the terms and conditions of the Master
Incentive Plan. Terms not defined in this Three-Year Incentive Plan have the
same meanings as in the Master Incentive Plan. Amendments and exceptions to this
Three-Year Incentive Plan may be made only in the manner provided in the Master
Incentive Plan.


1.
Performance Period



The three fiscal years beginning June 1, 2013 and ending May 31, 2016.


2.    Participants


Participants are recommended by management of the Company and approved by the
Compensation Committee.


3.
Objectives



This Three-Year Incentive Plan establishes minimum, target and maximum goals for
the following three objectives:


•
Gross Margin - Gross Profit as shown in the Company's consolidated statement of
operations for the Performance Period divided by Net Sales (expressed as a
percentage by multiplying the result by 100).



•
Selling, General & Administrative Expense (“SG&A”) as a Percent of Net Sales -
All Performance Period SG&A expense (except stock based compensation that is
determined based on a mark-to-market calculation) divided by Net Sales
(expressed as a percentage by multiplying the result by 100). Net Sales is
defined as the net sales amount shown in the Company's consolidated statement of
operations for the Performance Period.



•
Return on Equity (“ROE”) - Average of net income as a percentage of the average
shareholders' equity of the Company for each fiscal year in the Performance
Period, based on the net income and shareholders' equity reported to
shareholders in the Company's consolidated financial statements for periods
included in the Performance Period, rounded to the nearest one-tenth (1/10) of
one percent (1%). A fiscal year's “average shareholders' equity” is the average
of its four fiscal quarters' shareholders equity. A “fiscal quarter's
shareholders' equity” is the sum of its beginning and ending balances divided by
two.



The Administrative Committee, in its discretion, may exclude profits and losses
considered to be extraordinary from the calculations.




--------------------------------------------------------------------------------






All calculations include the cost of incentive Awards. All objectives are
calculated on a consolidated basis for the Performance Period.


4.
Award Calculation



The amount of Award is based on the Company's three year average for the
objectives as defined in Section 3 and listed in Section 5. The Award is
calculated by multiplying the weight of the applicable objective and Award
Percentage shown in the schedule in Section 5. These amounts are then added to
arrive at the total Award Percentage, which is multiplied by a Participant's
base salary on the last day of the Performance Period to arrive at the amount of
the Participant's Award.


Individuals who become Participants during the Performance Period will have
their Award pro-rated in six months increments (i.e., participation for an
increment of less than six months will not be included in the calculation) for
the amount of time they participated prior to the end of the Performance Period,
with a six (6) month minimum participation requirement for eligibility for
payment of an award.


See Example in Section 5 for the Award Calculation.




5.
Award Schedule



Three-Year Incentive Plan
For The Three Consecutive Fiscal Year Period
Ending May 31, 2016
 
 
 
 
ROE
(40% Weight)
Gross Margin
(40% Weight)
SG&A as a % of Net Sales (20% Weight)
Award Percentage*
Less than 8%
Less than 15%
Higher than 8%
—%
8% to less than 10%
15% to less than 16%
Between 7.1% - 8.0%
50%
10% to less than 12%
16% to less than 17%
Between 6.1% - 7.0%
70%
12% to less than 14%
17% to less than 18%
Between 5.1% - 6.0%
100%
14% and above
18% and above
5.0% and Lower
140%
*% of Base Salary
 
 





Example - For the Performance period, ROE was 11%, Gross Margin was 17% and SG&A
was 7.8%.




Objective
Weight
 
Payout %
 
Award %
ROE
40%
X
70%
=
28%
Gross Margin
40%
X
100%
=
40%
SG&A as a % of Net Sales
20%
X
50%
=
10%
Total Award Percentage
 
78%











--------------------------------------------------------------------------------






In summary, the Participants would receive 78% of their base salary.


The President and Chief Executive Officer's Award Percentage will be double that
shown in the schedule above.


This plan will become effective upon shareholder approval of the “Master
Incentive Plan” at the 2013 Annual Shareholder Meeting.






